Exhibit 10.2

 

 

AGREEMENT OF LIMITED PARTNERSHIP

OF

BGC PARTNERS, L.P.

Amended and Restated as of March 31, 20081

 

 

  

 

1 THE TRANSFER OF THE PARTNERSHIP INTERESTS DESCRIBED IN THIS AGREEMENT IS
RESTRICTED AS DESCRIBED HEREIN.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I DEFINITIONS SECTION 1.01.    Definitions    1 SECTION
1.02.    Other Definitional Provisions    7 SECTION 1.03.    References to
Schedules    7 ARTICLE II FORMATION, CONTINUATION AND POWERS SECTION 2.01.   
Formation    8 SECTION 2.02.    Name    8 SECTION 2.03.    Purpose and Scope of
Activity    8 SECTION 2.04.    Principal Place of Business    8 SECTION 2.05.   
Registered Agent and Office    8 SECTION 2.06.    Authorized Persons    8
SECTION 2.07.    Term    9 SECTION 2.08.    Treatment as Partnership    9
SECTION 2.09.    Compliance with Law    9 ARTICLE III MANAGEMENT SECTION 3.01.
   Management by the General Partner    9 SECTION 3.02.    Role and Voting
Rights of Limited Partners; Authority of Partners    10 ARTICLE IV PARTNERS;
CLASSES OF PARTNERSHIP INTERESTS SECTION 4.01.    Partners    11 SECTION 4.02.
   Interests    11 SECTION 4.03.    Admission and Withdrawal of Partners    13
SECTION 4.04.    Liability to Third Parties; Capital Account Deficits    14
SECTION 4.05.    Classes    14 SECTION 4.06.    Certificates    14 SECTION 4.07.
   Uniform Commercial Code Treatment of Units    15 SECTION 4.08.    Priority
Among Partners    15

 

-i-



--------------------------------------------------------------------------------

ARTICLE V CAPITAL AND ACCOUNTING MATTERS SECTION 5.01.    Capital    15 SECTION
5.02.    Withdrawals; Return on Capital    16 SECTION 5.03.    Maintenance of
Capital Accounts    16 SECTION 5.04.    Allocations and Tax Matters    16
SECTION 5.05.    General Partner Determinations    17 SECTION 5.06.    Books and
Accounts    17 SECTION 5.07.    Tax Matters Partner    18 SECTION 5.08.    Tax
Information    18 SECTION 5.09.    Withholding    18 ARTICLE VI DISTRIBUTIONS
SECTION 6.01.    Distributions in Respect of Partnership Interests    19 SECTION
6.02.    Limitation on Distributions    19 ARTICLE VII TRANSFERS OF INTERESTS
SECTION 7.01.    Transfers Generally Prohibited    19 SECTION 7.02.    Permitted
Transfers    20 SECTION 7.03.    Admission as a Partner Upon Transfer    21
SECTION 7.04.    Transfer of Units and Capital with the Transfer of an Interest
   21 SECTION 7.05.    Encumbrances    21 SECTION 7.06.    Legend    21 SECTION
7.07.    Effect of Transfer Not in Compliance with this Article    22 ARTICLE
VIII DISSOLUTION SECTION 8.01.    Dissolution    22 SECTION 8.02.    Liquidation
   23 SECTION 8.03.    Distributions    23 SECTION 8.04.    Reconstitution    23
SECTION 8.05.    Deficit Restoration    24 ARTICLE IX INDEMNIFICATION AND
EXCULPATION SECTION 9.01.    Exculpation    24

 

-ii-



--------------------------------------------------------------------------------

SECTION 9.02.    Indemnification    24 SECTION 9.03.    Insurance    27 SECTION
9.04.    Subrogation    27 SECTION 9.05.    No Duplication of Payments    28
SECTION 9.06.    Survival    28 ARTICLE XI MISCELLANEOUS SECTION 10.01.   
Amendments    28 SECTION 10.02.    Benefits of Agreement    28 SECTION 10.03.   
Waiver of Notice    29 SECTION 10.04.    Jurisdiction and Forum; Waiver of Jury
Trial    29 SECTION 10.05.    Successors and Assigns    30 SECTION 10.06.   
Confidentiality    30 SECTION 10.07.    Notices    30 SECTION 10.08.    No
Waiver of Rights    30 SECTION 10.09.    Power of Attorney    31 SECTION 10.10.
   Severability    31 SECTION 10.11.    Headings    31 SECTION 10.12.    Entire
Agreement    31 SECTION 10.13.    Governing Law    31 SECTION 10.14.   
Counterparts    31 SECTION 10.15.    Opportunity; Fiduciary Duty    32 SECTION
10.16.    Reimbursement of Expenses    34 SECTION 10.17.    Effectiveness    34
SECTION 10.18.    Parity of Units    34

 

-iii-



--------------------------------------------------------------------------------

This AGREEMENT OF LIMITED PARTNERSHIP (together with all exhibits, annexes and
schedules hereto, this “Agreement”) of BGC Partners, L.P., a Delaware limited
partnership (the “Partnership”), dated as of March 31, 2008, is by and among BGC
Holdings, LLC, a Delaware limited liability company (“BGC Holdings, LLC”), as
general partner; BGC Holdings, L.P., a Delaware limited partnership,
(“Holdings”), as a limited partner, and BGC Holdings U.S., Inc., a Delaware
corporation (“BGC Holdings US”), as a limited partner, and the Persons to be
admitted as Partners (as defined below) or otherwise parties hereto as set forth
herein.

RECITALS

WHEREAS, the Partnership was formed as a limited partnership under the Delaware
Revised Uniform Limited Partnership Act, Del. Code Ann. tit. 6, §17-101, et.
seq., as amended from time to time (the “Act”) pursuant to an Agreement of
Limited Partnership, dated as of July 22, 2004, by and among BGC Holdings, LLC,
as the general partner, and Cantor Fitzgerald, L.P., a Delaware limited
partnership (“Cantor”), as limited partner (as amended and restated on
December 7, 2004, the “Original Limited Partnership Agreement”);

WHEREAS, Cantor, BGC Partners, Inc., a Delaware corporation (“BGC Partners”),
the Partnership, BGC Global Holdings, L.P., a Cayman Islands exempted limited
partnership (“Global Opco”), and Holdings have entered into that certain
Separation Agreement, dated as of March 31, 2008 (the “Separation Agreement”),
pursuant to which, among other things, Cantor has agreed to separate the
Inter-Dealer Brokerage Business, the Market Data Business and the Fulfillment
Business (each as defined in the Separation Agreement and together, the “BGC
Businesses”) from the remainder of the businesses of Cantor by contributing the
BGC Businesses to BGC Partners and its applicable Subsidiaries, including the
Partnership and Global Opco, in the manner and on the terms and conditions set
forth in the Separation Agreement (the “Separation”);

WHEREAS, as part of the Separation, (a) BGC Holdings, LLC will continue as the
general partner of the Partnership, but will be indirectly controlled by BGC
Partners; (b) BGC Holdings US will become a limited partner of the Partnership;
and (c) Holdings will continue as a limited partner of the Partnership; and

WHEREAS, the Partners are amending and restating the Original Partnership
Agreement in order to, among other things, provide for or attest to the
foregoing transactions contemplated by the Separation Agreement, effective
immediately.

NOW, THEREFORE, the parties hereto hereby adopt the following as the amended and
restated “partnership agreement” of the Partnership within the meaning of the
Act:

ARTICLE I

DEFINITIONS

SECTION 1.01. Definitions. As used in this Agreement, the following terms have
the meanings set forth below:

 



--------------------------------------------------------------------------------

“Accounting Period” means (a) in the case of the first Accounting Period, the
period commencing on the date of this Agreement and ending at the next Closing
of the Books Event, and (b) in the case of each subsequent Accounting Period,
the period commencing immediately after a Closing of the Books Event and ending
at the next Closing of the Books Event.

“Act” has the meaning set forth in the recitals to this Agreement.

“Action” means any action, claim, suit, litigation, proceeding (including
arbitral) or investigation.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, or is controlled by,
or is under common control with, such first Person.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Ancillary Agreements” means “Ancillary Agreements” as defined in the Separation
Agreement.

“Applicable Tax Rate” means the estimated highest aggregate marginal statutory
federal, state and local income, franchise and branch profits tax rates
(determined taking into account the deductibility of state and local income
taxes for federal income tax purposes and the creditability or deductibility of
foreign income taxes for federal income tax purposes) (“Tax Rate”) applicable to
any Partner on income of the same character and source as the income allocated
to such Partner pursuant to Sections 5.04(a) and (b) for such fiscal year,
fiscal quarter or other period, as determined by the tax matters partner in its
discretion; provided that, in the case of a Partner that is a partnership,
grantor trust or other pass-through entity under U.S. federal income tax law,
the Tax Rate applicable to such Partner for purposes of determining the
Applicable Tax Rate shall be the weighted average of the Tax Rates of such
Partner’s members, grantor-owners or other beneficial owners (weighted in
proportion to their relative economic interests in such Partner), as determined
by the tax matters partner in its discretion; provided, further, that if any
such member, grantor-owner or other beneficial owner of such Partner is itself a
partnership, grantor trust or other-pass through entity, similar principles
shall be applied by the tax matters partner in its discretion to determine the
Tax Rate of such member, grantor-owner or other beneficial owner.

“BGC Businesses” has the meaning set forth in the recitals to this Agreement.

“BGC Holdings, LLC” has the meaning set forth in the preamble to this Agreement.

“BGC Holdings US” has the meaning set forth in the preamble to this Agreement.

“BGC Partners” has the meaning set forth in the recitals to this Agreement.

 

-2-



--------------------------------------------------------------------------------

“BGC Partners Common Stock” means (1) prior to the Merger, the common units of
BGC Partners (regardless of the class of such common units); and (2) after the
Merger, the common stock, par value $0.01 per share, of BGC Partners.

“BGC Partners Company” means any member of the BGC Partners Group.

“BGC Partners Group” means BGC Partners and its Subsidiaries (other than
Holdings and its Subsidiaries, the Partnership and its Subsidiaries and Global
Opco and its Subsidiaries).

“Business Day” shall mean any day excluding Saturday, Sunday and any day on
which banking institutions located in New York, New York are authorized or
required by applicable Law or other governmental action to be closed.

“Cantor” has the meaning set forth in the recitals to this Agreement.

“Cantor Group” means Cantor and its Subsidiaries (other than any member of the
Holdings Group or the BGC Partners Group).

“Capital” means, with respect to any Partner, such Partner’s capital in the
Partnership as reflected in such Partner’s Capital Account.

“Capital Account” means, with respect to any Partner, such Partner’s capital
account established on the books and records of the Partnership.

“Certificate of Limited Partnership” means the certificate of limited
partnership of the Partnership filed with the office of the Secretary of State
of the State of Delaware on April 22, 2004.

“Closing of the Books Event” means any of (a) the close of the last day of each
calendar year and each calendar quarter, (b) the dissolution of the Partnership,
(c) the acquisition of an additional interest in the Partnership by any new or
existing Partner in exchange for more than a de minimis amount of property,
(d) the distribution by the Partnership to a Partner of more than a de minimis
amount of Partnership property as consideration for an interest in the
Partnership, or (e) any other time that the General Partner determines to be
appropriate for an interim closing of the Partnership’s books.

“Code” means the U.S. Internal Revenue Code of 1986, as amended, or any
successor statute thereto.

“Contribution” means “Contribution” as defined in the Separation Agreement.

“Corporate Opportunity” means any business opportunity that the Partnership is
financially able to undertake, that is, from its nature, in any of the
Partnership’s lines of business, of practical advantage to the Partnership and
one in which the Partnership has an interest or a reasonable expectancy, and in
which, by embracing the opportunities, the self-interest of BGC Partners,
Holdings or their respective Representatives will be brought into conflict with
the Partnership’s self-interest.

 

-3-



--------------------------------------------------------------------------------

“DGCL” has the meaning set forth in Section 9.02(a).

“Disinterested Director” has the meaning set forth in Section 9.02(i)(i).

“Estimated Proportionate Quarterly Tax Distribution” means the Proportionate
Quarterly Tax Distribution calculated using the Tax Matters Partner’s estimate
of the aggregate amount of taxable income or gain to be allocated to the
Partners pursuant to Section 5.04(a) for the applicable period (excluding any
items of income, gain, loss or deduction allocated in respect of any Special
Item).

“Estimated Tax Due Date” means (a) in the case of a Partner that is not an
individual, the 15th day of each April, June, September and December or (b) in
the case of a Partner that is an individual, the 15th day of each April, June,
September and January or, in each of cases (a) and (b), if earlier with respect
to any quarter, the date on which BGC Partners is required to make an estimated
tax payment.

“General Partner” means BGC Holdings, LLC or any Person who has been admitted,
as herein provided, as an additional or substitute general partner, and who has
not ceased to be a general partner, each in its capacity as a general partner of
the Partnership.

“General Partnership Interest” means, with respect to the General Partner, such
Partner’s Unit and Capital designated as the “General Partnership Interest” on
Schedule 4.02 and Schedule 5.01 in accordance with this Agreement and rights and
obligations with respect to the Partnership pursuant to this Agreement and
applicable law by virtue of such Partner being a General Partner and having such
Unit and Capital.

“Global Opco” has the meaning set forth in the recitals to this Agreement.

“Global Opco Units” means “Units” as defined in the Global Opco Limited
Partnership Agreement.

“Group” means the Holdings Group or the BGC Partners Group, as applicable.

“Group Transferee” has the meaning set forth in Section 7.02(a)(ii).

“Group Transferor” has the meaning set forth in Section 7.02(a)(ii).

“Holdings” has the meaning set forth in the preamble to this Agreement.

“Holdings Company” means any member of the Holdings Group.

“Holdings Group” means Holdings and its Subsidiaries (other than the Partnership
and its Subsidiaries and Global Opco and its Subsidiaries).

“Holdings Limited Partnership Agreement” means the Amended and Restated Limited
Partnership Agreement of BGC Holdings, L.P., as amended from time to time.

 

-4-



--------------------------------------------------------------------------------

“Holdings Units” means “Units” as defined in the Holdings Limited Partnership
Agreement.

“Independent Counsel” has the meaning set forth in Section 9.02(i)(ii).

“Interest” means the General Partnership Interest and any Limited Partnership
Interest (including, for the avoidance of doubt, the Special Voting Limited
Partnership Interest).

“Limited Partner” means any Person who has acquired a Limited Partnership
Interest pursuant to and in compliance with this Agreement and who shall have
been admitted to the Partnership as a Limited Partner in accordance with this
Agreement and shall not have ceased to be a Limited Partner under the terms of
this Agreement, each in its capacity as a limited partner of the Partnership.

“Limited Partnership Interest” means, with respect to any Limited Partner, such
Partner’s Units and Capital designated as a “Limited Partnership Interest”
(including, for the avoidance of doubt, designation as a “Special Voting Limited
Partnership Interest”) on Schedule 4.02 and Schedule 5.01 in accordance with
this Agreement and rights and obligations with respect to the Partnership
pursuant to this Agreement and applicable law by virtue of such Partner holding
such Units and having such Capital.

“Majority in Interest” means Limited Partner(s) holding a majority of the Units
underlying the Limited Partnership Interests outstanding as of the applicable
record date; provided, however, that if the Holdings Group shall hold a Majority
in Interest and the Cantor Group shall hold a majority of the Units underlying
the Exchangeable Limited Partnership Interests of Holdings, then “Majority in
Interest” for purposes of this Agreement shall mean Cantor.

“Original Limited Partnership Agreement” has the meaning set forth in the
recitals to this Agreement.

“Partners” means the Limited Partners (including, for the avoidance of doubt,
the Special Voting Limited Partner) and the General Partner, and “Partner” means
any of the foregoing.

“Partnership” has the meaning set forth in the preamble to this Agreement.

“Percentage Interest” means, as of the applicable calculation time, with respect
to a Partner, the ratio, expressed as a percentage, of the number of Units held
by such Partner over the number of Units held by all Partners.

“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, governmental entity or other entity of any kind, and
shall include any successor (by merger or otherwise) of such entity.

“proceeding” has the meaning set forth in Section 9.02(a).

 

-5-



--------------------------------------------------------------------------------

“Proportionate Quarterly Tax Distribution” means, for each Partner for each
fiscal quarter or other applicable period, such Partner’s Proportionate Tax
Share for such fiscal quarter or other applicable period.

“Proportionate Tax Share” means, with respect to a Partner, the product of
(a) the Tax Distribution for the fiscal year, fiscal quarter or other period, as
applicable, and (b) the Percentage Interest of such Partner for such fiscal
year, fiscal quarter or other period. In the event that the Percentage Interest
of a Partner changes during any fiscal year, fiscal quarter or other period, the
Proportionate Tax Share of such Partner and the other Partners, as the case may
be, for such fiscal year, fiscal quarter or other period shall be appropriately
adjusted to take into account the Partners’ varying interests.

“Representatives” means, with respect to any Person, the Affiliates, directors,
officers, employees, general partners, agents, accountants, managing member,
employees, counsel and other advisors and representatives of such Person.

“Separation” has the meaning set forth in the recitals to this Agreement.

“Separation Agreement” has the meaning set forth in the recitals to this
Agreement.

“Special Item” means the matters set forth on Schedule A.

“Special Voting Limited Partner” means the Limited Partner holding the Special
Voting Limited Partnership Interest pursuant to and in compliance with this
Agreement and who shall have been admitted to the Partnership as a Limited
Partner designated as the Special Voting Limited Partner in accordance with this
Agreement and shall not have ceased to be a Limited Partner designated as the
Special Voting Limited Partner under the terms of this Agreement.

“Special Voting Limited Partnership Interest” means, with respect to the Special
Voting Limited Partner, such Partner’s Unit and Capital designated as the
“Special Voting Limited Partnership Interest” on Schedule 4.02 and Schedule 5.01
in accordance with this Agreement and rights and obligations with respect to the
Partnership pursuant to this Agreement and applicable law by virtue of such
Partner holding such Units and having such Capital.

“Subsidiary” means, as of the relevant date of determination, with respect to
any Person, any corporation or other Person of which 50% or more of the voting
power of the outstanding voting equity securities or 50% or more of the
outstanding economic equity interest is held, directly or indirectly, by such
Person.

“Tax Distribution” means, for any fiscal quarter or fiscal year or other period
of the Partnership during the term of the Partnership, the product of (a) the
aggregate amount of taxable income or gain allocated to the Partners pursuant to
Section 5.04(a) for such period (excluding any item of income, gain, loss or
deduction allocated in respect of any Special Item) and (b) the Applicable Tax
Rate for such period.

 

-6-



--------------------------------------------------------------------------------

“Transfer” means any transfer, sale, conveyance, assignment, gift,
hypothecation, pledge or other disposition, whether voluntary or by operation of
law, of all or any part of an Interest or any right, title or interest therein.

“Transferee” means the transferee in a Transfer or proposed Transfer.

“Transferor” means the transferor in a Transfer or proposed Transfer.

“UCC” has the meaning set forth in Section 4.07.

“Unit” means, with respect to any Partner, such Partner’s partnership interest
in the Partnership entitling the holder to a share in the Partnership’s profits,
losses and operating distributions as provided in this Agreement.

SECTION 1.02. Other Definitional Provisions. Wherever required by the context of
this Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time. When used herein:

(a) the word “or” is not exclusive unless the context clearly requires
otherwise;

(b) the word “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”), as used with respect to any
Person, means the direct or indirect possession of the power to direct or cause
the direction of the management or policies of such Person, whether through the
ownership of voting securities, by contract or otherwise;

(c) the words “including,” “includes,” “included” and “include” are deemed to be
followed by the words “without limitation”;

(d) the terms “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision; and

(e) all section, paragraph or clause references not attributed to a particular
document shall be references to such parts of this Agreement, and all exhibit,
appendix, annex and schedule references not attributed to a particular document
shall be references to such exhibits, appendixes, annexes and schedules to this
Agreement.

SECTION 1.03. References to Schedules. The General Partner shall maintain and
revise from time to time all schedules referred to in this Agreement in
accordance with this Agreement. Notwithstanding anything in Section 10.01 to the
contrary, any such revision shall not be deemed an amendment to this Agreement,
and shall not require any further act, vote or approval of any Person.

 

-7-



--------------------------------------------------------------------------------

ARTICLE II

FORMATION, CONTINUATION AND POWERS

SECTION 2.01. Formation. Effective as of 2:33 p.m., Wilmington, Delaware time,
on April 22, 2004, the Partnership was formed pursuant to the laws of the State
of Delaware pursuant to a Certificate of Limited Partnership. The Original
Limited Partnership Agreement was entered into on July 22, 2004, and was amended
and restated on December 7, 2004, and, prior to the effectiveness of this
Agreement, as amended and restated on December 7, 2004, constitutes the
partnership agreement (as defined in the Act) of the parties thereto. The
Original Limited Partnership Agreement shall be amended and restated in its
entirety to be this Agreement effective immediately prior to the closing of the
Contribution pursuant to the Separation Agreement, and this Agreement shall
thereafter constitute the partnership agreement (as defined in the Act) of the
parties hereto.

SECTION 2.02. Name. The name of the Partnership is “BGC Partners, L.P.”

SECTION 2.03. Purpose and Scope of Activity. The purpose of the Partnership
shall be to conduct any and all activities permitted under the Act. The
Partnership shall possess and may exercise all the powers and privileges granted
by the Act or by any other law or by this Agreement, together with any powers
incidental thereto, that are necessary or convenient to the conduct, promotion
or attainment of the business, purposes or activities of the Partnership.

SECTION 2.04. Principal Place of Business. For purposes of the Act, the
principal place of business of the Partnership shall be located in New York, New
York or at such other place as may hereafter be designated from time to time by
the General Partner. The Partnership, committee and officer meetings shall take
place at the Partnership’s principal place of business unless decided otherwise
for any particular meeting.

The Partnership may qualify to transact business in such other states and under
such assumed business names (for which all applicable assumed business name
certificates or filings shall be made) as the General Partner shall determine.
Each Partner shall execute, acknowledge, swear to and deliver all certificates
or other documents necessary or appropriate to qualify, continue and terminate
the Partnership as a foreign limited partnership in such jurisdictions in which
the Partnership may conduct or cease to conduct business, as applicable.

SECTION 2.05. Registered Agent and Office. The registered agent for service of
process is, and the mailing address of the registered office of the Partnership
in the State of Delaware is in care of, The Corporation Trust Company, 1209
Orange Street, Wilmington, Delaware. At any time, the Partnership may designate
another registered agent and/or registered office.

SECTION 2.06. Authorized Persons. The execution and causing to be filed of the
Certificate of Limited Partnership by the applicable authorized Persons on
behalf of the General Partner are hereby specifically ratified, adopted and
confirmed. The officers of the Partnership and the General Partner are hereby
designated as authorized Persons to act in connection with executing and causing
to be filed, when approved by the appropriate governing

 

-8-



--------------------------------------------------------------------------------

body or bodies hereunder, any certificates required or permitted to be filed
with the Secretary of State of the State of Delaware and any certificates (and
any amendments and/or restatements thereof) necessary for the Partnership to
file in any jurisdiction in which the Partnership is required to make a filing.

SECTION 2.07. Term. The term of the Partnership began on the date the
Certificate of Limited Partnership of the Partnership became effective, and the
Partnership shall have perpetual existence unless sooner dissolved as provided
in Article VIII.

SECTION 2.08. Treatment as Partnership. Except as otherwise required pursuant to
a determination within the meaning of Section 1313(a)(1) of the Code, the
parties shall treat the Partnership as a partnership for United States federal
income tax purposes and agree not to take any action or fail to take any action
which action or inaction would be inconsistent with such treatment.

SECTION 2.09. Compliance with Law. The Partnership shall use its best efforts to
comply with any and all governmental requirements applicable to it, including
the making of any and all necessary or advisable governmental registrations.

ARTICLE III

MANAGEMENT

SECTION 3.01. Management by the General Partner. (a) Subject to the terms and
provisions of this Agreement, the management and control of the business and
affairs of the Partnership shall be vested solely in, and directed and exercised
solely by, the General Partner. In furtherance of the activities of the
Partnership, subject to the terms and provisions of this Agreement, the General
Partner shall have all rights and powers, statutory or otherwise, possessed by
general partners of limited partnerships under the laws of the State of
Delaware.

(b) Except as otherwise expressly provided herein, the General Partner has full
and exclusive power and authority to do, on behalf of the Partnership, all
things that are deemed necessary, appropriate or desirable by the General
Partner to conduct, direct and manage the business and other affairs of the
Partnership and is authorized and empowered, on behalf and in the name of the
Partnership, to carry out and implement, directly or through such agents as the
General Partner may appoint, such actions and execute such documents as the
General Partner may deem necessary or advisable, or as may be incidental to or
necessary for the conduct of the business of the Partnership.

(c) The General Partner agrees to use its best efforts to meet all requirements
of the Code and currently applicable regulations, rulings and other procedures
of the Internal Revenue Service to ensure that the Partnership will be
classified for United States federal income tax purposes as a partnership.

(d) The General Partner may appoint officers, managers or agents of the
Partnership and may delegate to such officers, managers or agents all or part of
the powers, authorities, duties or responsibilities possessed by or imposed on
the General Partner pursuant to this Agreement (without limitation on the
General Partner’s ability to exercise

 

-9-



--------------------------------------------------------------------------------

such powers, authorities or responsibilities directly at any time); provided
that, notwithstanding anything herein or in any other agreement to the contrary,
the General Partner may remove any such officer, manager or agent, and may
revoke any or all such powers, authorities and responsibilities so delegated to
any such person, in each case at any time with or without cause. The officers of
the Partnership shall consist of such positions and titles that the General
Partner may in its discretion designate or create, including a Chairman, a Chief
Executive Officer, a President, a Chief Financial Officer, one or more Vice
Presidents, a Treasurer, one or more Assistant Treasurers, a Secretary or one or
more Assistant Secretaries. A single person may hold more than one office. Each
officer shall hold office until his successor is chosen, or until his death,
resignation or removal from office.

Each of such officers shall have such powers and duties with respect to the
business and other affairs of the Partnership, and shall be subject to such
restrictions and limitations, as are prescribed from time to time by the General
Partner; provided, however, that each officer shall at all times be subject to
the direction and control of the General Partner in the performance of such
powers and duties.

(e) Notwithstanding anything to the contrary herein, without the prior written
consent of the Limited Partners (by affirmative vote of a Majority in Interest),
the General Partner shall not take any action that may adversely affect Cantor’s
Purchase Right (as defined in the Separation Agreement) in Section 4.11 of the
Separation Agreement.

SECTION 3.02. Role and Voting Rights of Limited Partners; Authority of Partners.
(a) Limitation on Role of Limited Partners. No Limited Partner shall have any
right of control or management power over the business or other affairs of the
Partnership as a result of its status as a Limited Partner except as otherwise
provided in this Agreement. No Limited Partner shall participate in the control
of the Partnership’s business in any manner that would, under the Act, subject
such Limited Partner to any liability beyond those liabilities expressly
contemplated hereunder, including holding himself, herself or itself out to
third parties as a general partner of the Partnership; provided that any Limited
Partner may be an employee of the Partnership or any of its Affiliates and
perform such duties and do all such acts required or appropriate in such role,
and no such performance or acts shall subject such Limited Partner to any
liability beyond those liabilities expressly contemplated hereunder. Without
limiting the generality of the foregoing, in accordance with, and to the fullest
extent permitted by the Act (including Section 17-303 thereof), Limited Partners
(directly or through an Affiliate) (i) may consult with and advise the General
Partner or any other Person (including, if applicable, the general partner of
the General Partner) with respect to any matter, including the business of the
Partnership, (ii) may, or may cause the General Partner or any other Person
(including, if applicable, the general partner of the General Partner) to, take
or to refrain from taking any action, including by proposing, approving,
consenting or disapproving, by voting or otherwise, with respect to any matter,
including the business of the Partnership, (iii) may transact business with the
General Partner (including, if applicable, the general partner of the General
Partner) or the Partnership, and (iv) may be an officer, director, partner or
stockholder of the General Partner (including, if applicable, the general
partner of the General Partner) or have its Representatives serve as officers or
directors of the General Partner (including, if applicable, of the general
partner of the General Partner) without incurring additional liabilities to
third parties.

 

-10-



--------------------------------------------------------------------------------

(b) No Limited Partner Voting Rights. To the fullest extent permitted by
Section 17-302(f) of the Act, the Limited Partners shall not have any voting
rights under the Act, this Agreement or otherwise, and shall not be entitled to
consent to, approve or authorize any actions by the Partnership or the General
Partner, except in each case as otherwise specifically provided in this
Agreement.

(c) Authority of Partners. Except as set forth herein with respect to the
General Partner, no Limited Partner shall have any power or authority, in such
Partner’s capacity as a Limited Partner, to act for or bind the Partnership
except to the extent that such Limited Partner is so authorized in writing prior
thereto by the General Partner. Without limiting the generality of the
foregoing, except as set forth herein with respect to the General Partner, no
Limited Partner, as such, shall, except as so authorized, have any power or
authority to incur any liability or execute any instrument, agreement or other
document for or on behalf of the Partnership, whether in the Partnership’s name
or otherwise. Persons dealing with the Partnership are entitled to rely
conclusively upon the power and authority of the General Partner. Each Limited
Partner hereby agrees that, except to the extent provided in this Agreement and
except to the extent that such Limited Partner shall be the General Partner, it
will not participate in the management or control of the business and other
affairs of the Partnership, will not transact any business for the Partnership
and will not attempt to act for or bind the Partnership.

ARTICLE IV

PARTNERS; CLASSES OF PARTNERSHIP INTERESTS

SECTION 4.01. Partners. The Partnership shall have (a) a General Partner and,
(b) one or more Limited Partners (including, for the avoidance of doubt, the
Special Voting Limited Partner). Schedule 4.01 sets forth the name and address
of the Partners. Schedule 4.01 shall be amended pursuant to Section 1.03 to
reflect any change in the identity or address of the Partners in accordance with
this Agreement. Each Person admitted to the Partnership as a Partner pursuant to
this Agreement shall be a partner of the Partnership until such Person ceases to
be a Partner in accordance with the provisions of this Agreement.

SECTION 4.02. Interests. (a) Generally. (i) Classes of Interests. Interests in
the Partnership shall be divided into two classes: (A) a General Partnership
Interest; and (B) Limited Partnership Interests (including, for the avoidance of
doubt, the Special Voting Limited Partnership Interest). The General Partnership
Interest and the Limited Partnership Interests shall consist of, and be issued
as, Units and Capital. The aggregate number of authorized Units is 600,000,000.
The aggregate number of authorized Units shall not be changed, modified or
adjusted from that set forth in the immediately preceding sentence; provided
that, in the event that the total number of authorized shares of BGC Partners
Common Stock under the certificate of incorporation of BGC Partners shall be
increased or decreased after the date of this Agreement, then the total number
of authorized Units shall be correspondingly increased or decreased by the same
number so that the number of the authorized Units equals the number of
authorized shares of BGC Partners Common Stock. Any Units repurchased by or
otherwise transferred to the Partnership or otherwise forfeited or cancelled
shall be cancelled and

 

-11-



--------------------------------------------------------------------------------

thereafter deemed to be authorized but unissued, and may be subsequently issued
as Units for all purposes hereunder in accordance with this Agreement.

(ii) Issuances of Additional Units. Any authorized but unissued Units may be
issued:

 

  (1) pursuant to the Contribution and Schedule 2.03 of the Separation
Agreement;

 

  (2) (A) to members of the BGC Partners Group and/or Holdings Group, as the
case may be, in connection with an investment in the Partnership by the members
of the BGC Partners Group and/or Holdings Group, as the case may be, in each
case as provided in Section 4.11 of the Separation Agreement;

 

  (3) to members of the Holdings Group, in connection with a redemption pursuant
to Section 12.03 of the Holdings Limited Partnership Agreement;

 

  (4) as otherwise agreed by each of the General Partner and the Limited
Partners (by affirmative vote of a Majority in Interest);

 

  (5) to BGC Partners or Holdings in connection with a grant of equity by BGC
Partners or Holdings, respectively, pursuant to the BGC Holdings, L.P.
Participation Plan; and

 

  (6) to any Partner in connection with a conversion of an issued Unit and
Interest into a different class or type of Unit and Interest in accordance with
this Agreement;

provided that each Person to be issued additional Units pursuant to clause (1),
(2), (3), (4) or (5) of this sentence shall, as a condition to such issuance,
execute and deliver to the Partnership an agreement in which such Person agrees
to be admitted as a Partner with respect to such Units and bound by this
Agreement and any other agreements, documents or instruments specified by the
General Partner; provided, however, that if such Person (A) is at the time of
such issuance a Partner of the applicable class of Interests being issued or
(B) has previously entered into an agreement pursuant to which such Person shall
have agreed to become a Partner and be bound by this Agreement with respect to
the applicable class of Interests being issued (which agreement is in effect at
the time of such issuance), such Person shall not be required to enter into any
such agreements unless otherwise determined by the General Partner. Upon any
such issuance, any such Person not already a Partner shall be admitted as a
limited partner with respect to the issued Interests.

(b) General Partnership Interest. The Partnership shall have one General
Partnership Interest. The Unit issued to the General Partner in respect of such
Partner’s General Partnership Interest is set forth on Schedule 4.02. Schedule
4.02 shall be amended pursuant to Section 1.03 to reflect any change in the
number or the issuance or allocation of

 

-12-



--------------------------------------------------------------------------------

the Unit in respect of such Partner’s General Partnership Interest in accordance
with this Agreement.

(c) Limited Partnership Interests. (i) The Partnership shall have one or more
Limited Partnership Interests. The number of Units issued to each Limited
Partner in respect of such Partner’s Limited Partnership Interest is set forth
on Schedule 4.02. Schedule 4.02 shall be amended pursuant to Section 1.03 to
reflect any change in the number or the issuance or allocation of the Units in
respect of such Partner’s Limited Partnership Interest in accordance with this
Agreement.

(ii) The Partnership shall have one Limited Partnership Interest designated as
the Special Voting Limited Partnership Interest, as provided in Section 4.03(b).
There shall only be one (1) Unit associated with the Special Voting Limited
Partnership Interest. All other Limited Partnership Interests shall be
designated as Limited Partnership Interests.

(d) No Additional Classes of Interests. There shall be no additional classes of
partnership interests in the Partnership.

SECTION 4.03. Admission and Withdrawal of Partners. (a) General Partner. (i) The
initial General Partner is BGC Holdings, LLC. On the date of this Agreement,
immediately following the Separation, BGC Holdings, LLC shall have the General
Partnership Interest, which shall have the Unit and the Capital set forth on
Schedule 4.02 and Schedule 5.01, respectively.

(ii) The admission of a Transferee as a General Partner, and resignation or
withdrawal of any General Partner, shall be governed by Section 7.02.

(iii) Effective immediately upon the Transfer of the General Partner’s entire
General Partnership Interest as provided in Section 7.02(c), such Partner shall
cease to have any interest in the profits, losses, assets, properties or capital
of the Partnership with respect to such General Partnership Interest and shall
cease to be the General Partner.

(b) Limited Partners. (i) The initial Limited Partners are Holdings and BGC
Holdings US, and the initial Special Voting Limited Partner is BGC Holdings,
LLC. On the date of this Agreement, immediately following the Separation, the
Limited Partners shall have the Limited Partnership Interests (including, for
the avoidance of doubt, the Special Voting Limited Partnership Interest), which
shall have the Units and the Capital set forth on Schedule 4.02 and Schedule
5.01, respectively.

(ii) The admission of a Transferee as a Limited Partner pursuant to any Transfer
permitted by Section 7.02(a) or 7.02(b), as applicable, shall be governed by
Section 7.02, and the admission of a Person as a Limited Partner in connection
with the issuance of additional Units pursuant to Section 4.02(a)(ii) shall be
governed by such applicable Section.

 

-13-



--------------------------------------------------------------------------------

(iii) Effective immediately upon the Transfer of a Limited Partner’s entire
Limited Partnership Interest as provided in Section 7.02(a) or 7.02(b), as
applicable, such Partner shall cease to have any interest in the profits,
losses, assets, properties or capital of the Partnership with respect to such
Limited Partnership Interest, and shall cease to be a Limited Partner.

(c) No Additional Partners. No additional Partners shall be admitted to the
Partnership except in accordance with this Article IV.

SECTION 4.04. Liability to Third Parties; Capital Account Deficits. (a) Except
as may otherwise be expressly provided by the Act, the General Partner shall
have unlimited personal liability for the satisfaction and discharge of all
debts, liabilities, contracts and other obligations of the Partnership. The
General Partner shall not be personally liable for the return of any portion of
the capital contribution of any Limited Partner, the return of which shall be
made solely from the Partnership’s assets.

(b) Except as may otherwise be expressly provided by the Act or this Agreement,
no Limited Partner shall be liable for the debts, liabilities, contracts or
other obligations of the Partnership. Each Limited Partner shall be liable only
to make its capital contributions as provided in this Agreement or the
Separation Agreement or as otherwise agreed by such Limited Partner and the
Partnership in writing after the date of this Agreement and shall not be
required, after its capital contribution shall have been paid, to make any
further capital contribution to the Partnership or to lend any funds to the
Partnership except as otherwise expressly provided in this Agreement or the
Separation Agreement or as otherwise agreed by such Limited Partner and the
Partnership in writing after the date of this Agreement. No Limited Partner
shall be required to repay the Partnership, any Partner or any creditor of the
Partnership any negative balance in such Limited Partner’s Capital Account.

(c) No Limited Partner shall be liable to make up any deficit in its Capital
Account; provided that nothing in this Section 4.04(c) shall relieve a Partner
of any liability it may otherwise have, either pursuant to the terms of this
Agreement or pursuant to the terms of any agreement to which the Partnership or
such Partner may be a party.

SECTION 4.05. Classes. Any Person may own one or more classes of Interests.
Except as otherwise specifically provided herein, the ownership of other classes
of Interests shall not affect the rights or obligations of a Partner with
respect to other classes of Interests. As used in this Agreement, the General
Partner and the Limited Partners (including the Special Voting Limited Partner)
shall be deemed to be separate Partners even if any Partner holds more than one
class of Interest. References to a certain class of Interest with respect to any
Partner shall refer solely to that class of Interest of such Partner and not to
any other class of Interest, if any, held by such Partner.

SECTION 4.06. Certificates. The Partnership may, in the discretion of the
General Partner, issue any or all Units in certificated form, which certificates
shall be held by the Partnership as custodian for the applicable Partners. The
form of any such certificates shall be

 

-14-



--------------------------------------------------------------------------------

approved by the General Partner and include the legend required by Section 7.06.
If certificates are issued, a transfer of Units will require delivery of an
endorsed certificate.

SECTION 4.07. Uniform Commercial Code Treatment of Units. Each Unit in the
Partnership shall constitute a “security” within the meaning of, and governed
by, (i) Article 8 of the Uniform Commercial Code (including Section 8-102(a)(15)
thereof) as in effect from time to time in the State of Delaware (6 Del. C. §
8-101, et seq.) (the “UCC”), and (ii) Article 8 of the Uniform Commercial Code
of any other applicable jurisdiction that now or hereafter substantially
includes the 1994 revisions to Article 8 thereof as adopted by the American Law
Institute and the National Conference of Commissioners on Uniform State Laws and
approved by the American Bar Association on February 14, 1995. Notwithstanding
any provision of this Agreement to the contrary, to the extent that any
provision of this Agreement is inconsistent with any non-waivable provision of
Article 8 of the UCC, such provision of Article 8 of the UCC shall control. The
Partnership shall maintain books for the purpose of registering the transfer of
Units. Any Transfer of Units shall be effective as of the registration of the
transfer of such Units in the books and records of the Partnership.

SECTION 4.08. Priority Among Partners. No Partner shall be entitled to any
priority or preference over any other Partner either as to return of capital
contributions or as to profits, losses or distributions, except to the extent
that this Agreement may be deemed to establish such a priority or preference.

ARTICLE V

CAPITAL AND ACCOUNTING MATTERS

SECTION 5.01. Capital. (a) Capital Accounts. There shall be established on the
books and records of the Partnership a Capital Account for each Partner.
Schedule 5.01 sets forth the names and the Capital Account of the Partners as of
the date of this Agreement. Schedule 5.01 shall be amended pursuant to
Section 1.03 to reflect any change in the identity or Capital Accounts in
accordance with this Agreement.

(b) Capital Contributions. (i) On the date of this Agreement, contributions of
assets, property and/or cash shall be made by or on behalf of the Partners
listed on Schedule 4.01 in connection with the Contribution, pursuant to the
terms set forth in the Separation Agreement.

(ii) In return for such initial contributions, Interests shall be issued or
Transferred to the Partners as provided on Schedule 5.01.

(iii) The parties shall treat the contributions described in this
Section 5.01(b) as contributions pursuant to Section 721 of the Code in which no
gain or loss is recognized to any extent, except as otherwise required pursuant
to a determination within the meaning of Section 1313(a)(1) of the Code.

(iv) Except as otherwise provided in Section 5.01(b)(i), no capital
contributions shall be required (A) unless otherwise determined by the General
Partner and agreed to by the contributing Partner, or (B) unless otherwise
determined by the

 

-15-



--------------------------------------------------------------------------------

General Partner in connection with the admission of a new Partner or the
issuance of additional Interests to a Partner.

(v) The Partnership may invest or cause to be invested all amounts received by
the Partnership as capital contributions in its sole and absolute discretion.

SECTION 5.02. Withdrawals; Return on Capital. No Partner shall be entitled to
withdraw or otherwise receive any distributions in respect of any Interest
(including the associated Units or Capital), except as provided in Section 6.01
or Section 8.03. The Partners shall not be entitled to any return on their
Capital.

SECTION 5.03. Maintenance of Capital Accounts. As of the end of each Accounting
Period, the balance in each Partner’s Capital Account shall be adjusted by
(a) increasing such balance by (i) such Partner’s allocable share of each item
of the Partnership’s income and gain for such Accounting Period (allocated in
accordance with Section 5.04(a)) and (ii) the amount of cash or the fair market
value of other property (determined in accordance with Section 5.05) contributed
to the Partnership by such Partner in respect of such Partner’s related Interest
during such Accounting Period, net of liabilities assumed by the Partnership
with respect to such other property, and (b) decreasing such balance by (i) the
amount of cash or the fair market value of other property (determined in
accordance with Section 5.05) distributed to such Partner in respect of such
class of Interest associated with such Capital Account pursuant to this
Agreement, net of liabilities (if any) assumed by such Partner with respect to
such other property, and (ii) such Partner’s allocable share of each item of the
Partnership’s deduction and loss for such Accounting Period (allocated in
accordance with Section 5.04(a)). The balances in each Partners’ Capital Account
shall also be adjusted at the time and in the manner permitted by the capital
accounting rules of the Treasury Regulation section 1.704-1(b)(2)(iv)(f). The
foregoing and the other provisions of this Agreement relating to the maintenance
of Capital Accounts are intended to comply with Treasury Regulation section
1.704-1(b), and shall be interpreted and applied in a manner consistent
therewith.

SECTION 5.04. Allocations and Tax Matters. (a) Book Allocations. After giving
effect to the allocations set forth in Section 2 of Exhibit A hereto, for
purposes of computing Capital Accounts and allocating any items of income, gain,
loss or deduction thereto, with respect to each Accounting Period, all remaining
items of income, gain, loss or deduction of the Partnership (calculated in the
manner contemplated by the capital accounting rules of the Treasury Regulations
promulgated under Section 704(b) of the Code, and regardless of whether the
Partnership has net income) shall be allocated among the Capital Accounts of the
Interests in proportion to their Percentage Interest as of the end of such
Accounting Period; provided, however, that upon any Closing of the Books Event
(other than an event described in clauses (a) of such definition), the value of
each asset on the books of the Partnership shall be adjusted to equal its gross
fair market value (as reasonably determined by the General Partner) at such
time, and the amount of such adjustment shall be taken into account as gain (if
such adjustment is positive) or loss (if such adjustment is negative) from the
disposition of such asset for purposes of this Section 5.04(a); provided,
further, that any and all items of income, gain, loss or deduction to the extent
resulting from a Special Item will be allocated entirely to the Capital Accounts
of the Limited Partnership Interests (other than the Special Voting Limited
Partnership Interest) held by Partners who are members of the Holdings Group,
pro rata in proportion to the

 

-16-



--------------------------------------------------------------------------------

number of Units (other than the Units underlying the Special Voting Limited
Partnership Interest) held by such Partners. If, after any allocation of items
of income, gain, loss or deduction resulting from a Special Item, there is an
exchange of an Exchangeable Limited Partnership Interest (as defined in the
Holdings Limited Partnership Agreement) or a Founding Partner Interest (as
defined in the Holdings Limited Partnership Agreement) with BGC Partners for BGC
Partners Common Stock, then (A) the Capital Account of the Limited Partnership
Interests provided to BGC Partners in connection with such exchange pursuant to
Section 8.07 of the Holdings Limited Partnership Agreement shall be equal to
(1) the total Capital for all issued and outstanding Interests, divided by
(2) the total number of issued and outstanding Units, multiplied by (3) the
number of Units underlying such Limited Partnership Interest (as appropriately
adjusted to reflect the impact of any Special Item and the intention of the
Parties for Holdings (and not BGC Partners) to realize the economic benefits and
burdens of such Special Item); and (B) any increase or decrease in the remaining
Capital for all issued and outstanding Interests as a result of clause (A) of
this sentence shall be allocated to the Capital Accounts of the Limited
Partnership Interests (other than the Special Voting Limited Partnership
Interest) held by Partners who are members of the Holdings Group, pro rata in
proportion to the number of Units (other than the Units underlying the Special
Voting Limited Partnership Interest) held by such Partners.

(b) Tax Allocations. Except as otherwise required under Section 704(c) of the
Code and the Treasury Regulations promulgated thereunder, the Partnership shall
cause each item of income, gain, loss or deduction recognized by the Partnership
to be allocated among the Partners for U.S. federal, state and local income and,
where relevant, non-U.S. tax purposes in the same manner that each such item is
allocated to the Partners’ Capital Accounts or as otherwise provided herein. In
the event the value of any Partnership assets is adjusted pursuant to the first
proviso of Section 5.04(a), subsequent allocations of income, gain, loss, and
deduction with respect to such asset shall take account of any variation between
the adjusted basis of such asset for United States federal income tax purposes
and its adjusted value in the same manner as under Section 704(c) of the Code
and the Regulations thereunder. Allocations required by Section 704(c) of the
Code shall be made using the “traditional method” described in Treasury
Regulation section 1.704-3(b).

SECTION 5.05. General Partner Determinations. All determinations, valuations and
other matters of judgment required to be made for purposes of this Article V,
including with respect to allocations to Capital Accounts and accounting
procedures and tax matters not expressly provided for by the terms of this
Agreement, or for determining the value of any type or form of proceeds,
contribution or distributions hereunder shall be made by the General Partner in
good faith. In the event that an additional Partner is admitted to the
Partnership and contributes property to the Partnership, or an existing Partner
contributes additional property to the Partnership, pursuant to this Agreement,
the value of such contributed property shall be the fair market value of such
property as reasonably determined by the General Partner.

SECTION 5.06. Books and Accounts. (a) The Partnership shall at all times keep or
cause to be kept true and complete records and books of account, which records
and books shall be maintained in accordance with U.S. generally accepted
accounting principles. Such records and books of account shall be kept at the
principal place of business of the Partnership by the General Partner. The
Limited Partners shall have the right to gain access to

 

-17-



--------------------------------------------------------------------------------

all such records and books of account (including schedules thereto) for
inspection and view (at such reasonable times as the General Partner shall
determine) for any purpose reasonably related to their Interests. The
Partnership’s accounts shall be maintained in U.S. dollars.

(b) The Partnership’s fiscal year shall begin on the first day of January and
end on the thirty-first day of December of each year, or shall be such other
period designated by the General Partner. At the end of each fiscal year, the
Partnership’s accounts shall be prepared, presented to the General Partner and
submitted to the Partnership’s auditors for examination.

(c) The Partnership’s auditors shall be an independent accounting firm of
international reputation to be appointed from time to time by the General
Partner. The Partnership’s auditors shall be entitled to receive promptly such
information, accounts and explanations from the General Partner and each Partner
that they deem reasonably necessary to carry out their duties. The Partners
shall provide such financial, tax and other information to the Partnership as
may be reasonably necessary and appropriate to carry out the purposes of the
Partnership.

SECTION 5.07. Tax Matters Partner. The General Partner is hereby designated as
the tax matters partner of the Partnership, in accordance with the Treasury
Regulations promulgated pursuant to Section 6231 of the Code and any similar
provisions under any other state or local or non-U.S. tax laws. The General
Partner shall have the authority, in its sole and absolute discretion, to
(a) make an election under Section 754 of the Code on behalf of the Partnership,
and each Partner agrees to provide such information and documentation as the
General Partner may reasonably request in connection with any such election,
(b) determine the manner in which “excess nonrecourse liabilities” (within the
meaning of Treasury Regulation section 1.752-3(a)(3)) are allocated among the
Partners and (c) make any other election or determination with respect to taxes
(including with respect to depreciation, amortization and accounting methods).

SECTION 5.08. Tax Information. The Partnership shall use commercially reasonable
efforts to prepare and mail as soon as reasonably practicable after the end of
each taxable year of the Partnership, to each Partner (and each other Person
that was such a Partner during such taxable year or its legal representatives),
U.S. Internal Revenue Service Schedule K-1, “Partner’s Share of Income, Credits,
Deductions, Etc.,” or any successor schedule or form, for such Person.

SECTION 5.09. Withholding. Notwithstanding anything herein to the contrary, the
Partnership is authorized to withhold from distributions and allocations to the
Partners, and to pay over to any federal, state, local or foreign governmental
authority any amounts believed in good faith to be required to be so withheld
pursuant to the Code or any provision of any other federal, state, local or
foreign law and, for all purposes under this Agreement, shall treat such amounts
(together with any amounts that are withheld from payments to the Partnership or
any of its Subsidiaries attributable to a direct or indirect Partner of the
Partnership) as distributed to those Partners with respect to which such amounts
were withheld. If the Partnership is obligated to pay any amount to a taxing
authority on behalf of (or in respect of an obligation of) a Partner (including,
federal, state and local or other withholding taxes), then such Partner shall
indemnify

 

-18-



--------------------------------------------------------------------------------

the Partnership in full for the entire amount of any Tax (but not any interest,
penalties or other expenses associated with such payment).

ARTICLE VI

DISTRIBUTIONS

SECTION 6.01. Distributions in Respect of Partnership Interests. Subject to the
remaining sentences of this Section 6.01, the Partnership shall distribute to
each Partner from such Partner’s Capital Account (a) on or prior to each
Estimated Tax Due Date (i) such Partner’s Estimated Proportionate Quarterly Tax
Distribution for such fiscal quarter, plus (ii) with respect to Partners who are
members of the Holdings Group, an amount (positive or negative) calculated using
the methodology contemplated by the definition “Estimated Proportionate
Quarterly Tax Distribution” (taking into account for this purpose items of
income, gain, loss or deduction allocated in respect of any Special Item and
disregarding all other items) for such fiscal quarter in respect of any items of
income, gain, loss or deduction allocated in respect of any Special Item, and
(b) as promptly as practicable after the end of each fiscal quarter of the
Partnership (as determined by the General Partner) an amount equal to the excess
(if any) of (x) the net positive cumulative amount allocated to such Partner’s
Capital Account pursuant to Section 5.04(a) or Exhibit A hereto after the date
of this Agreement over (y) the amount of any prior distributions to such Partner
pursuant to this Section 6.01; provided that in each case appropriate
adjustments shall be made to reflect any amounts treated as distributed pursuant
to Section 5.09; provided, however, that with the prior written consent of the
holders of a Majority in Interest of the Limited Partnership Interests, the
Partnership may decrease the total amount distributed by the Partnership
pursuant to Section 6.01(b). Notwithstanding anything to the contrary set forth
in this Section 6.01, in the event the Partnership is unable to make the
distributions contemplated by the foregoing as a result of any Special Item,
then the Partnership shall use reasonable best efforts to borrow such amounts as
are necessary to make distributions that would have been received by the BGC
Partners Group in the absence of any such Special Item and to make the Estimated
Proportionate Quarterly Tax Distributions to the Cantor Group, and the costs of
any such costs borrowing shall be treated as a Special Item. No distributions
shall be made by the Partnership except as expressly contemplated by Sections
6.01(a), 6.01(b) and 8.03(a).

SECTION 6.02. Limitation on Distributions. Notwithstanding any provision to the
contrary contained in this Agreement, the Partnership and the General Partner,
on behalf of the Partnership, shall not be required to make a distribution to a
Partner on account of its interest in the Partnership if such distribution would
violate the Act or any other applicable law.

ARTICLE VII

TRANSFERS OF INTERESTS

SECTION 7.01. Transfers Generally Prohibited. No Partner may Transfer or agree
or otherwise commit to Transfer all or any portion of, or any of rights, title
and interest in and to, its Interest, except as permitted by the terms and
conditions set forth in this Article VII. The Schedules shall be revised
pursuant to Section 1.03 from time to time to reflect any change in the Partners
or Interests to reflect any Transfer permitted by this Article VII.

 

-19-



--------------------------------------------------------------------------------

SECTION 7.02. Permitted Transfers. (a) Limited Partnership Interests. No Limited
Partner (other than the Special Voting Limited Partner, which shall be governed
by Section 7.02(b)) may Transfer or agree or otherwise commit to Transfer all or
any portion of, or any right, title and interest in and to, its Limited
Partnership Interest (other than the Special Voting Limited Partner, which shall
be governed by Section 7.02(b)), except any such Transfer (i) pursuant to
Section 4.02(a)(ii), 4.03(b)(i) in connection with the Contribution and the
Separation or Section 7.02(b); (ii) if such Limited Partner shall be a member of
the BGC Partners Group or the Holdings Group (the “Group Transferor”), to any
member of the BGC Partners Group or the Holdings Group (the “Group Transferee”),
including in connection with the exchange of Holdings Units for BGC Partners
Common Stock pursuant to the Holdings Limited Partnership Agreement; or
(iii) for which the General Partner and the Limited Partners (with such consent
to require the affirmative vote of a Majority in Interest) shall have provided
their respective prior written consent (which consent shall not be unreasonably
withheld or delayed, provided that if such Transfer could reasonably be expected
to result in the Partnership being classified or treated as a publicly traded
partnership for U.S. federal income tax purposes, the withholding of consent to
such Transfer shall not be deemed unreasonable) (including any Transfer to the
Partnership).

(b) Special Voting Limited Partnership Interest. The Special Voting Limited
Partner may not Transfer or agree or otherwise commit to Transfer all or any
portion of, or any right, title and interest in and to, its Special Voting
Limited Partnership Interest, except any such Transfer (i) to a wholly owned
Subsidiary of Holdings; provided that, in the event that such other Person shall
cease to be a wholly owned Subsidiary of Holdings, the Special Voting Limited
Partnership Interest shall automatically be Transferred to Holdings, without the
requirement of any further action on the part of the Partnership, Holdings or
any other Person; or (ii) pursuant to Section 4.03(b)(i) in connection with the
Contribution and the Separation. Upon removal of any Special Voting Limited
Partner, notwithstanding anything herein to the contrary, the Special Voting
Limited Partnership Interest shall be transferred to the Person being admitted
as the new Special Voting Limited Partner, simultaneously with admission and
without the requirement of any action on the part of the Special Voting Limited
Partner being removed or any other Person.

(c) General Partnership Interest. The General Partner may not Transfer or agree
or otherwise commit to Transfer all or any portion of, or any right, title and
interest in and to, its General Partnership Interest, except any such Transfer
(i) to a new General Partner in accordance with this Section, (ii) with the
prior written consent (not to be unreasonably withheld or delayed) of the
Special Voting Limited Partner, to any other Person, or (iii) pursuant to
Section 4.03(a)(i) in connection with the Contribution and the Separation. Any
General Partner may be removed at any time, with or without cause, by the
Special Voting Limited Partner in its sole and absolute discretion, and the
General Partner may resign from the Partnership for any reason or for no reason
whatsoever; provided, however, that, as a condition to any such removal or
resignation, (A) the Special Voting Limited Partner shall first appoint another
Person as the new General Partner; (B) such Person shall be admitted to the
Partnership as the new General Partner (upon the execution and delivery of an
agreement to be bound by the terms of this Agreement and such other agreements,
documents or instruments requested by the resigning General

 

-20-



--------------------------------------------------------------------------------

Partner); and (C) such resigning or removed General Partner shall Transfer its
entire General Partnership Interest to the new General Partner. The admission of
the new General Partner shall be deemed effective immediately prior to the
effectiveness of the resignation of the resigning General Partner, and shall
otherwise have the effects set forth in Section 4.03(a)(iii). Upon removal of
any General Partner, notwithstanding anything herein to the contrary, the
General Partnership Interest shall be transferred to the Person being admitted
as the new General Partner, simultaneously with admission and without the
requirement of any action on the part of the General Partner being removed or
any other Person.

SECTION 7.03. Admission as a Partner Upon Transfer. Notwithstanding anything to
the contrary set forth herein, a Transferee who has otherwise satisfied the
requirements of Section 7.02 shall become a Partner, and shall be listed as a
“Limited Partner,” “Special Voting Limited Partner” or “General Partner” as
applicable, on Schedule 4.01, and shall be deemed to receive the Interest being
Transferred, in each case only at such time as such Transferee executes and
delivers to the Partnership an agreement in which the Transferee agrees to be
admitted as a Partner and bound by this Agreement and any other agreements,
documents or instruments specified by the General Partner and such agreements
(when applicable) shall have been duly executed by the General Partner;
provided, however, that if such Transferee (a) is at the time of such Transfer a
Partner of the applicable class of Interests being Transferred or (b) has
previously entered into an agreement pursuant to which the Transferee shall have
agreed to become a Partner and be bound by this Agreement (which agreement is in
effect at the time of such Transfer), such Transferee shall not be required to
enter into any such agreements unless otherwise determined by the General
Partner; provided, further, that the Transfers, admissions to and withdrawals
from the Partnership as Partners, contemplated by Sections 4.03(a)(i) or
4.03(b)(i) shall not require the execution or delivery of any further agreements
or other documentation hereunder.

SECTION 7.04. Transfer of Units and Capital with the Transfer of an Interest.
Notwithstanding anything herein to the contrary, each Partner who Transfers an
Interest shall be deemed to have Transferred the entire Interest, including the
associated Units and Capital of such Interest, or, if a portion of an Interest
is being Transferred, each Partner who Transfers a portion of an Interest shall
specify the number of Units being so Transferred and such Transfer shall include
a proportionate amount of Capital of such Interest, to the Transferee.

SECTION 7.05. Encumbrances. No Partner may charge or encumber its Interest or
otherwise subject its Interest to a lien, pledge, security interest, right of
first refusal, option or other similar limitation except in each case for those
created by this Agreement.

SECTION 7.06. Legend. Each Partner agrees that any certificate issued to it to
evidence its Interests shall have inscribed conspicuously on its front or back
the following legend:

THE PARTNERSHIP INTEREST IN BGC PARTNERS, L.P. REPRESENTED BY THIS CERTIFICATE
(INCLUDING ASSOCIATED UNITS AND CAPITAL) HAS NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR REGISTERED OR
QUALIFIED UNDER THE SECURITIES LAWS OF ANY STATE OR

 

-21-



--------------------------------------------------------------------------------

FOREIGN JURISDICTION, AND THIS PARTNERSHIP INTEREST MAY NOT BE TRANSFERRED,
SOLD, ASSIGNED, PLEDGED, HYPOTHECATED, ENCUMBERED OR OTHERWISE DISPOSED OF, IN
WHOLE OR IN PART, EXCEPT (A) EITHER (1) WHILE A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND SUCH OTHER APPLICABLE REGISTRATIONS AND QUALIFICATIONS ARE IN
EFFECT OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT (INCLUDING, IF APPLICABLE, REGULATION S THEREUNDER) AND SUCH
OTHER APPLICABLE LAWS AND (B) IF PERMITTED BY THE LIMITED PARTNERSHIP AGREEMENT
OF BGC PARTNERS, L.P., AS IT MAY BE AMENDED FROM TIME TO TIME, WHICH CONTAINS
STRICT PROHIBITIONS ON TRANSFERS, SALES, ASSIGNMENTS, PLEDGES, HYPOTHECATIONS,
ENCUMBRANCES OR OTHER DISPOSITIONS OF THIS PARTNERSHIP INTEREST OR ANY INTEREST
THEREIN (INCLUDING ASSOCIATED UNITS AND CAPITAL).

SECTION 7.07. Effect of Transfer Not in Compliance with this Article. Any
purported Transfer of all or any part of a Partner’s Interest, or any interest
therein, that is not in compliance with this Article VII shall, to the fullest
extent permitted by law, be void ab initio and shall be of no effect.

ARTICLE VIII

DISSOLUTION

SECTION 8.01. Dissolution. The Partnership shall be dissolved and its affairs
wound up upon the first to occur of the following:

(a) an election to dissolve the Partnership made by the General Partner;
provided that such dissolution shall require the prior approval of (x) a
majority vote of a quorum consisting of Disinterested Directors and (y) the
Limited Partners (by affirmative vote of a Majority in Interest);

(b) at any time there are no limited partners of the Partnership, unless the
business of the Partnership is continued in accordance with the Act;

(c) any event that results in the General Partner ceasing to be a general
partner of the Partnership under the Act, provided that the Partnership shall
not be dissolved and required to be wound up in connection with any such event
if (A) at the time of the occurrence of such event there is at least one
remaining general partner of the Partnership who is hereby authorized to and
does carry on the business of the Partnership, or (B) within 90 days after the
occurrence of such event, a majority of the Limited Partners agree in writing or
vote to continue the business of the Partnership and to the appointment,
effective as of the date of such event, if required, of one or more additional
general partners of the Partnership; or

 

-22-



--------------------------------------------------------------------------------

(d) entry of a decree of judicial dissolution under Section 17-802 of the Act.

None of the Partners shall have any right to terminate, dissolve or have
redeemed their class of Interests or, except for the General Partner and
otherwise to the fullest extent permitted by law, to terminate, windup or
dissolve the Partnership. Absent the approval of a majority vote of a quorum
consisting of Disinterested Directors, each Partner shall use its reasonable
best efforts to prevent the dissolution of the Partnership.

SECTION 8.02. Liquidation. Upon a dissolution pursuant to Section 8.01, the
Partnership’s business and assets shall be wound up promptly in an orderly
manner. The General Partner shall be the liquidator to wind up the affairs of
the Partnership. In performing its duties, the General Partner is authorized to
sell, exchange or otherwise dispose of the Partnership’s business and assets in
accordance with the Act in any reasonable manner that the General Partner
determines to be in the best interests of the Partners. Upon completion of the
winding-up of the Partnership, the General Partner shall prepare and submit to
each Limited Partner a final statement with respect thereto.

SECTION 8.03. Distributions. (a) In the event of a dissolution of the
Partnership pursuant to Section 8.01, the Partnership shall apply and distribute
the proceeds of the dissolution as provided below:

(i) first, to the creditors of the Partnership, including Partners that are
creditors of the Partnership to the extent permitted by law, in satisfaction of
the liabilities of the Partnership (by payment or by the making of reasonable
provision for payment thereof, including the setting up of any reserves which
the General Partner determines, in its sole and absolute discretion, are
necessary therefor);

(ii) second, to the repayment of any loans or advances that may have been made
by any of the Partners to the Partnership;

(iii) third, to the Partners in proportion to (and to the extent of) the
positive balances in their respective Capital Accounts; and

(iv) thereafter, to the Partners in proportion to their respective Percentage
Interests.

(b) Cancellation of Certificate of Limited Partnership. Upon completion of a
liquidation and distribution pursuant to Section 8.03(a) following a dissolution
of the Partnership pursuant to Section 8.01, the General Partner shall execute,
acknowledge and cause to be filed a certificate of cancellation of the
Certificate of Limited Partnership of the Partnership in the office of the
Secretary of State of the State of Delaware. The Partnership’s existence as a
separate legal entity shall continue until cancellation of the Certificate of
Limited Partnership as provided in the Act.

SECTION 8.04. Reconstitution. Nothing contained in this Agreement shall impair,
restrict or limit the rights and powers of the Partners under the laws of the
State of Delaware and any other jurisdiction in which the Partnership is doing
business to reform and

 

-23-



--------------------------------------------------------------------------------

reconstitute themselves as a limited partnership following dissolution of the
Partnership either under provisions identical to those set forth herein or any
others which they may deem appropriate.

SECTION 8.05. Deficit Restoration. Upon the termination of the Partnership, no
Limited Partner shall be required to restore any negative balance in his, her or
its Capital Account to the Partnership. The General Partner shall be required to
contribute to the Partnership an amount equal to its respective deficit Capital
Account balances within the period prescribed by Treasury Regulation section
1.704-1(b)(2)(ii)(c).

ARTICLE IX

INDEMNIFICATION AND EXCULPATION

SECTION 9.01. Exculpation. Neither a General Partner nor any Affiliate or
director or officer of a General Partner or any such Affiliate shall be
personally liable to the Partnership or the Limited Partners for a breach of
this Agreement or any fiduciary duty as a General Partner or as an Affiliate or
director or officer of a General Partner or any such Affiliate, except to the
extent such exemption from liability or limitation thereof is not permitted
under the Act as the same exists or may hereafter be amended. Any repeal or
modification of the immediately preceding sentence shall not adversely affect
any right or protection of such Person existing hereunder with respect to any
act or omission occurring prior to such repeal or modification. A General
Partner may consult with legal counsel, accountants, appraisers, management
consultants, investment bankers and other consultants and advisors selected by
it and the opinion of any such Person as to matters which the General Partner
reasonably believes to be within such Person’s professional or expert competence
shall be full and complete authorization and protection in respect of any action
taken or suffered or omitted by the General Partner in good faith and in
accordance with such opinion. A General Partner may exercise any of the powers
granted to it by this Agreement and perform any of the obligations imposed on it
hereunder either directly or by or through one or more agents, and the General
Partner shall not be responsible for any misconduct or negligence on the part of
any such agent appointed by the General Partner with due care.

SECTION 9.02. Indemnification. (a) Each Person who was or is made a party or is
threatened to be made a party to or is involved in any action, suit, or
proceeding, whether civil, criminal, administrative or investigative
(hereinafter a “proceeding”), by reason of the fact that he or she, or a Person
of whom he or she is the legal representative, is or was a or has agreed to
become a General Partner, or any director or officer of the General Partner or
of the Partnership, or is or was serving at the request of the Partnership as a
director, officer, employee or agent of another corporation or of a partnership,
joint venture, trust or other enterprise, including service with respect to
employee benefit plans, whether the basis of such proceeding is alleged action
in an official capacity as a director, officer, employee or agent or in any
other capacity while surviving as a director, officer, employee or agent, shall
be indemnified and held harmless by the Partnership to the fullest extent
authorized by the General Corporation Law of the State of Delaware (the “DGCL”)
as the same exists or may hereafter be amended (but, in the case of any such
amendment, to the fullest extent permitted by law, only to the extent that such
amendment permits the Partnership to provide broader indemnification rights than
said law

 

-24-



--------------------------------------------------------------------------------

permitted the Partnership to provide prior to such amendment), as if the Company
were a corporation organized under the DGCL, against all expense, liability and
loss (including attorneys’ fees and expenses, judgments, fines, amounts paid or
to be paid in settlement, and excise taxes or penalties arising under the
Employee Retirement Income Security Act of 1974) reasonably incurred or suffered
by such Person in connection therewith and such indemnification shall continue
as to a Person who has ceased to be a director, officer, employee or agent and
shall inure to the benefit of his or her heirs, executors and administrators;
provided, however, that except as provided in Section 9.02(c), the Partnership
shall indemnify any such Person seeking indemnification in connection with a
proceeding (or part thereof) initiated by such Person only if such proceeding
(or part thereof) was authorized by the General Partner. The right to
indemnification conferred in this Section 9.02 shall be a contract right and
shall include the right to be paid by the Partnership the expenses, including
attorneys’ fees and expenses, incurred in defending any such proceeding in
advance of its financial disposition; provided, however, that if the applicable
law requires that the payment of such expenses incurred by a director or officer
in his or her capacity as a director or officer (and not in any other capacity
in which service was or is rendered by such Person while a director or officer,
including, service to an employee benefit plan) in advance of the final
disposition of a proceeding shall be made only upon delivery to the Partnership
of an undertaking by or on behalf of such director for officer, to repay all
amounts so advanced if it shall ultimately be determined that such director or
officer is not entitled to be indemnified under this Section 9.02 or otherwise.
The Partnership may, by action of the General Partner, provide indemnification
to employees and agents of the Partnership with the same scope and effect as the
foregoing indemnification of directors and officers.

(b) To obtain indemnification under this Section 9.02, a claimant shall submit
to the Partnership a written request, including therein or therewith such
documentation and information as is reasonably available to the claimant and is
reasonably necessary to determine whether and to what extent the claimant is
entitled to indemnification. Upon written request by a claimant for
indemnification pursuant to the first sentence of this Section 9.02(b), a
determination, if required by applicable law, with respect to the claimant’s
entitlement thereto shall be made as follows: (i) if requested by the claimant,
by Independent Counsel (as hereinafter defined), or (ii) if no request is made
by the claimant for a determination by Independent Counsel, (x) by the board of
directors of BGC Partners by a majority vote of a quorum consisting of
Disinterested Directors (as hereinafter defined), or (y) if a quorum of the
board of directors of BGC Partners consisting of Disinterested Directors is not
obtainable or, even if obtainable, such quorum of Disinterested Directors so
directs, by Independent Counsel in a written opinion to the board of directors
of BGC Partners, a copy of which shall be delivered to the claimant, or (z) if a
quorum of Disinterested Directors so directs, by the affirmative vote of a
Majority in Interest. In the event the determination of entitlement to
indemnification is to be made by Independent Counsel at the request of the
claimant, the Independent Counsel shall be selected by the board of directors of
BGC Partners unless there shall have occurred within two years prior to the date
of the commencement of the action, suit or proceeding for which indemnification
is claimed a “Change of Control” as defined in the 1999 Long-Term Incentive Plan
of eSpeed, as amended in 2003, in which case the Independent Counsel shall be
selected by the claimant unless the claimant shall request that such selection
be made by the board of directors of BGC Partners. If it is so determined that
the claimant is entitled to indemnification, payment to the claimant shall be
made within ten (10) days after such determination.

 

-25-



--------------------------------------------------------------------------------

(c) If a claim under Section 9.02(a) is not paid in full by the Partnership
within thirty (30) days after a written claim pursuant to Section 9.02(b) has
been received by the Partnership, the claimant may at any time thereafter bring
suit against the Partnership to recover the unpaid amount of the claim and, if
successful in whole or in part, the claimant shall be entitled to be paid also
the expense of prosecuting such claim. It shall be a defense to any such action
(other than an action brought to enforce a claim for expenses incurred in
defending any proceeding in advance of its final disposition where the required
undertaking, if any is required, has been tendered to the Partnership) that the
claimant has not met the standards of conduct which make it permissible under
the DGCL as the same exists or may hereafter be amended (but, in the case of any
such amendment, only to the extent that such amendment permits the Partnership
to provide broader indemnification rights than it permitted the Partnership to
provide prior to such amendment) for the Partnership to indemnify the claimant
for the amount claimed if the Partnership were a corporation organized under the
DGCL, but the burden of proving such defense shall be on the Partnership.
Neither the failure of the Partnership (including the board of directors of BGC
Partners, independent legal counsel or its holders of Interests) to have made a
determination prior to the commencement of such action that indemnification of
the claimant is proper in the circumstances because he or she has met the
applicable standard of conduct set forth in the DGCL, nor an actual
determination by the Partnership (including the board of directors of BGC
Partners or independent legal counsel or its holders of Interests) that the
claimant has not met such applicable standard of conduct, shall be a defense to
the action or create a presumption that the claimant has not met the applicable
standard of conduct.

(d) If a determination shall have been made pursuant to Section 9.02(b) that the
claimant is entitled to indemnification, the Partnership shall be bound by such
determination in any judicial proceeding commenced pursuant to Section 9.02(c).

(e) The Partnership shall be precluded from asserting in any judicial proceeding
commenced pursuant to Section 9.02(c) that the procedures and presumptions of
this Section 9.02 are not valid, binding and enforceable and shall stipulate in
such proceeding that the Partnership is bound by all the provisions of this
Section 9.02.

(f) The right to indemnification and the payment of expenses incurred in
defending a proceeding in advance of its final disposition conferred in this
Section 9.02 shall not be exclusive of any other right that any Person may have
or hereafter acquire under any statute, provision of this Agreement, agreement,
vote of the Limited Partners (by affirmative vote of a Majority in Interest) or
Disinterested Directors or otherwise. No amendment or other modification of this
Section 9.02 shall in any way diminish or adversely affect the rights of a
General Partner, a Limited Partner or any directors, officers, employees or
agents of the General Partner in respect of any occurrence or matter arising
prior to any such repeal or modification.

(g) The Partnership may, to the extent authorized from time to time by the
General Partner, grant rights to indemnification, and rights to be paid by the
Partnership

 

-26-



--------------------------------------------------------------------------------

the expenses incurred in defending any proceeding in advance of its final
disposition, to any employee or agent of the Partnership to the fullest extent
of the provisions of this Section 9.02 with respect to the indemnification and
advancement of expenses of a General Partner, a Limited Partner or any directors
and officers of the General Partner.

(h) If any provision or provisions of this Section 9.02 shall be held to be
invalid, illegal or unenforceable for any reason whatsoever: (i) the validity,
legality and enforceability of the remaining provisions of this Section 9.02
(including each portion of this Section 9.02 containing any such provision held
to be invalid, illegal or unenforceable, that is not itself held to be invalid,
illegal or unenforceable) shall not in any way be affected or impaired thereby;
and (ii) to the fullest extent possible, the provisions of this Section 9.02
(including each such portion of this Section 9.02 containing any such provision
held to be invalid, illegal or unenforceable) shall be construed so as to give
effect to the intent manifested by the provision held invalid, illegal or
unenforceable.

(i) For purposes of this Article IX:

(i) “Disinterested Director” means a director of BGC Partners who is not and was
not a party to the matter in respect of which indemnification is sought by the
claimant.

(ii) “Independent Counsel” means a law firm, a member of a law firm, or an
independent practitioner, that is experienced in matters of corporation law and
shall include any Person who, under the applicable standards of professional
conduct then prevailing, would not have a conflict of interest in representing
either the Partnership or the claimant in an action to determine the claimant’s
rights under this Section 9.02.

(j) Any notice, request or other communication required or permitted to be given
to the Partnership under this Section 9.02 shall be in writing and either
delivered in person or sent by telecopy, telex, telegram, overnight mail or
courier service, or certified or registered mail, postage prepaid, return
receipt requested, to the General Partner and shall be effective only upon
receipt by the General Partner.

SECTION 9.03. Insurance. The Partnership may maintain insurance, at its expense,
to protect itself and any director, officer, employee or agent of the
Partnership or another corporation, partnership, joint venture, trust or other
enterprise against any expense, liability or loss, whether or not the
Partnership would have the power to indemnify such Person against such expense,
liability or loss under the Act if the Partnership were a corporation organized
under the DGCL. To the extent that the Partnership maintains any policy or
policies providing such insurance, each such director or officer, and each such
agent or employee to which rights of indemnification have been granted as
provided in Section 9.02 shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
thereunder for any such director, officer, employee or agent.

SECTION 9.04. Subrogation. In the event of payment of indemnification to a
Person described in Section 9.02, the Partnership shall be subrogated to the
extent of such

 

-27-



--------------------------------------------------------------------------------

payment to any right of recovery such person may have and such person, as a
condition of receiving indemnification from the Partnership, shall execute all
documents and do all things that the Partnership may deem necessary or desirable
to perfect such right of recovery, including the execution of such documents
necessary to enable the Partnership effectively to enforce any such recovery.

SECTION 9.05. No Duplication of Payments. The Partnership shall not be liable
under this Article IX to make any payment in connection with any claim made
against a person described in Section 9.02 to the extent such Person has
otherwise received payment (under any insurance policy or otherwise) of the
amounts otherwise payable as indemnity hereunder.

SECTION 9.06. Survival. This Article IX shall survive any termination of this
Agreement.

ARTICLE X

MISCELLANEOUS

SECTION 10.01. Amendments. Except as provided in Section 1.03 with respect to
this Agreement or Section 2.01 with respect to the Certificate of Limited
Partnership, the Certificate of Limited Partnership and this Agreement may not
be amended except with (and any such amendment shall be authorized upon
obtaining) the approval of each of the General Partner and the Limited Partners
(by the affirmative vote of a Majority in Interest); provided that this
Agreement shall not be amended to (i) amend any provisions which require the
consent of a specified percentage in interest of the Limited Partners without
the consent of that specified percentage in interest of the Limited Partners;
(ii) alter the interest of any Partner in the amount or timing of distributions
or the allocation of profits, losses or credits (other than any such alteration
caused by the acquisition of additional Units by any Partner or the issuance of
additional Units to any Person pursuant to this Agreement or as otherwise
expressly provided herein), if such alteration would either (A) materially
adversely affect the economic interest of a Partner in the Partnership or
(B) materially adversely affect the value of Interests, without the consent of
(x) the Partners holding at least two-thirds of all Units in the case of an
amendment applying in a substantially similar manner to all classes of Interests
or (y) two-thirds in interest of the affected class or classes of the Partners
in the case of any other amendment; or (iii) amend this Agreement to alter the
Special Voting Limited Partner’s ability to remove a General Partner; provided,
however, that the General Partner may authorize, without further approval of any
other Person or group, (1) any amendment to this Agreement to correct any
technicality, incorrect statement or error apparent on the face hereof in order
to further the intent of the parties hereto or (2) correction of any formality
or error apparent on the face hereof or incorrect statement or defect in the
execution hereof. Any merger or consolidation of the Partnership with any third
party that shall amend or otherwise modify the terms of this Agreement shall
require the approval of the Persons referred to above to the extent the approval
of such Persons would have been required had such amendment or modification been
effected by an amendment to this Agreement.

SECTION 10.02. Benefits of Agreement. None of the provisions of this Agreement
shall be for the benefit of or enforceable by any creditor of the Partnership or
by any

 

-28-



--------------------------------------------------------------------------------

creditor of any of the Partners. Except as provided in Article IX with respect
to Persons entitled to indemnification pursuant to such Article, nothing in this
Agreement shall be deemed to create any right in any Person not a party hereto,
and this instrument shall not be construed in any respect to be a contract in
whole or in part for the benefit of any third person.

SECTION 10.03. Waiver of Notice. Whenever any notice is required to be given to
any Partner or other Person under the provisions of the Act or this Agreement, a
waiver thereof in writing, signed by the Person or Persons entitled to such
notice, whether before or after the time stated therein, shall be deemed
equivalent to the giving of such notice. Neither the business to be transacted
at, nor the purpose of, any meeting of the Partners (if any shall be called) or
the General Partner need be specified in any waiver of notice of such meeting.

SECTION 10.04. Jurisdiction and Forum; Waiver of Jury Trial. (a) Each of the
Partners agrees, to the fullest extent permitted by law, that all Actions
arising out of or in connection with this Agreement, the Partnership’s affairs,
the rights or interests of the Partners or the estate of any deceased Partner
(to the extent that they are related to any of the foregoing), or for
recognition and enforcement of any judgment arising out of or in connection with
this Agreement or any breach or termination or alleged breach or termination of
this Agreement, shall be tried and determined exclusively in the state or
federal courts in the State of Delaware, and each of the Partners hereby
irrevocably submits with regard to any such Action for itself and in respect to
its property, generally and unconditionally, to the exclusive jurisdiction of
the aforesaid courts. Each of the Partners hereby expressly waives, to the
fullest extent permitted by law, any right it may have to assert, and agrees not
to assert, by way of motion, as a defense, counterclaim or otherwise, in any
such Action: (i) any claim that it is not subject to personal jurisdiction in
the aforesaid courts for any reason; (ii) that it or its property is exempt or
immune from jurisdiction of any such court or from any legal process commenced
in such courts; (iii) that (A) any of the aforesaid courts is an inconvenient or
inappropriate forum for such Action, (B) venue is not proper in any of the
aforesaid courts; and (iv) this Agreement, or the subject matter hereof or
thereof, may not be enforced in or by any of the aforesaid courts. With respect
to any action arising out of or relating to this agreement or any obligation
hereunder, each Partner irrevocably and unconditionally, to the fullest extent
permitted by law, (x) agrees to appoint promptly upon request from the
Partnership authorized agents for the purpose of receiving service of process in
any suit, action or proceeding in Wilmington, Delaware; (y) consents to service
of process in any suit, action or proceeding in such jurisdictions; and
(z) consents to service of process by mailing a copy thereof to the address of
the Partner determined under Section 10.07 by U.S. registered or certified mail,
by the closest foreign equivalent of registered or certified mail, by a
recognized overnight delivery service, by service upon any agent specified
pursuant to clause (x) above, or by any other manner permitted by applicable
law,

(b) EACH PARTNER WAIVES ANY RIGHT TO REQUEST OR OBTAIN A TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING GOVERNED BY THE TERMS OF THIS AGREEMENT OR PERTAINING TO THE
MATTERS GOVERNED BY THIS AGREEMENT. “MATTERS GOVERNED BY THIS AGREEMENT” SHALL
INCLUDE, BUT ARE NOT LIMITED TO, ANY AND ALL MATTERS AND AGREEMENTS REFERRED TO
IN THIS AGREEMENT AND ANY DISPUTES ARISING WITH RESPECT TO ANY SUCH MATTERS AND
AGREEMENTS.

 

-29-



--------------------------------------------------------------------------------

(c) The Partners acknowledge and agree that irreparable damage would occur in
the event that any of the provisions of this Agreement was not performed in
accordance with its specific terms or was otherwise breached. It is accordingly
agreed that the Partnership shall be entitled to an injunction or injunctions to
prevent or cure breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof and thereof, this being in addition
to any other remedy to which they may be entitled by law or equity.

SECTION 10.05. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto, their respective estates,
heirs, legal representatives, successors and permitted assigns, any additional
Partner admitted in accordance with the provisions hereof and any successor to a
trustee of a trust that is or becomes a party hereto.

SECTION 10.06. Confidentiality. Each Partner recognizes that confidential
information has been and will be disclosed to such Partner by the Partnership
and its Subsidiaries. Each Partner expressly agrees, whether or not at the time
a Partner of the Partnership or providing services to the Partnership and/or any
of its Subsidiaries, to (i) maintain the confidentiality of, and not disclose to
any Person without the prior written consent of the Partnership, any financial,
legal or other advisor to the Partnership, any information relating to the
business, clients, affairs or financial structure, position or results of the
Partnership or its affiliates (including any Affiliate) or any dispute that
shall not be generally known to the public or the securities industry and
(ii) not to use such confidential information other than for the purpose of
evaluating such Partner’s investment in the Partnership or in connection with
the discharge of any duties to the Partnership or its affiliates such Partner
may have in such Partner’s capacity as an officer, director, employee or agent
of the Partnership or its affiliates. Notwithstanding Section 10.04 or any other
provision herein to the contrary, each Partner agrees that money damages would
not be a sufficient remedy for any breach of this Section 10.06 by such Partner,
and that in addition to all other remedies, the Partnership shall be entitled to
injunctive or other equitable relief as a remedy for any such breach. Each
Partner agrees not to oppose the granting of such relief and agrees to waive any
requirement for the securing or posting of any bond in connection with such
remedy.

SECTION 10.07. Notices. All notices and other communications required or
permitted by this Agreement shall be made in writing and any such notice or
communication shall be deemed delivered when delivered in Person, properly
transmitted by telecopier or one (1) Business Day after it has been sent by an
internationally recognized overnight courier to the address for notices shown in
the Partnership’s records (or any other address provided to the Partnership in
writing for this purpose) or, if given to the Partnership, to the principal
place of business of the Partnership in New York, New York. Communications by
telecopier also shall be sent concurrently by overnight courier, but shall in
any event be effective as stated above. Each Partner may from time to time
change its address for notices under this Section 10.07 by giving at least five
(5) days’ prior written notice of such changed address to the Partnership.

SECTION 10.08. No Waiver of Rights. No failure or delay on the part of any
Partner in the exercise of any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power or
right preclude any other or further

 

-30-



--------------------------------------------------------------------------------

exercise thereof or of any other right or power. The waiver by any Partner of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other or subsequent breach hereunder. All rights and remedies
existing under this Agreement are cumulative and are not exclusive of any rights
or remedies otherwise available.

SECTION 10.09. Power of Attorney. Each Partner agrees that, by its execution of
this Agreement, such Partner irrevocably constitutes and appoints the General
Partner as its true and lawful attorney-in-fact coupled with an interest, with
full power and authority, in its name, place and stead to make, execute,
acknowledge and record (a) all certificates, instruments or documents, including
fictitious name or assumed name certificates, as may be required by, or may be
appropriate under, the laws of any state or jurisdiction in which the
Partnership is doing or intends to do business and (b) all agreements,
documents, certificates or other instruments amending this Agreement or the
Certificate of Limited Partnership that may be necessary or appropriate to
reflect or accomplish (i) a change in the name or location of the principal
place of business of the Partnership or a change of name or address of a
Partner, (ii) the disposal or increase by a Partner of his Interest in the
Partnership or any part thereof, (iii) a distribution and reduction of the
capital contribution of a Partner or any other changes in the capital of the
Partnership, (iv) the dissolution or termination of the Partnership, (v) the
addition or substitution of a Person becoming a Partner of the Partnership and
(vi) any amendment to this Agreement, in each case only to the extent expressly
authorized and conducted in accordance with the preceding sections of this
Agreement. The power granted hereby is coupled with an interest and shall
survive the subsequent disability or incapacity of the principal.

SECTION 10.10. Severability. If any one or more of the provisions contained in
this Agreement shall be invalid, illegal or unenforceable in any respect under
any applicable law, such provision shall be modified to the minimum extent
necessary to cause it to be enforceable, and the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired.

SECTION 10.11. Headings. The section and article headings contained in this
Agreement are inserted for convenience of reference only and will not affect the
meaning or interpretation of this Agreement. All references to Sections or
Articles contained herein mean Sections or Articles of this Agreement unless
otherwise stated.

SECTION 10.12. Entire Agreement. This Agreement amends and restates in its
entirety the Original Limited Partnership Agreement. This Agreement, including
the exhibits, annexes and schedules hereto and the Ancillary Agreements,
constitute the entire agreement among the parties hereto and supersede all prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereof and thereof.

SECTION 10.13. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to its
conflicts of law principles.

SECTION 10.14. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement.

 

-31-



--------------------------------------------------------------------------------

SECTION 10.15. Opportunity; Fiduciary Duty. To the greatest extent permitted by
law and except as otherwise set forth in this Agreement, but notwithstanding any
duty otherwise existing at law or in equity:

(a) None of any Holdings Company or BGC Partners Company or any of their
respective Representatives shall owe any fiduciary duty to, nor shall any
Holdings Company or BGC Partners Company or any of their respective
Representatives be liable for breach of fiduciary duty to, the Partnership or
the holders of Interests. In taking any action, making any decision or
exercising any discretion with respect to the Partnership, each Holdings Company
and BGC Partners Company and their respective Representatives shall be entitled
to consider such interests and factors as it desires, including its own
interests and those of its Representatives, and shall have no duty or obligation
(i) to give any consideration to the interests of or factors affecting the
Partnership, the holders of Interests or any other Person, or (ii) to abstain
from participating in any vote or other action of the Partnership or any
Affiliate thereof, or any board, committee or similar body of any of the
foregoing. None of any BGC Partners Company, Holdings Company or any of their
respective Representatives shall violate a duty or obligation to the Partnership
merely because such Person’s conduct furthers such Person’s own interest, except
as specifically set forth in Section 10.15(c). Any BGC Partners Company,
Holdings Company or any of their respective Representatives may lend money to,
and transact other business with, the Partnership and its Representatives. The
rights and obligations of any such Person who lends money to, contracts with,
borrows from or transacts business with the Partnership or any of its
Representatives are the same as those of a Person who is not involved with the
Partnership or any of its Representatives, subject to other applicable law. No
transaction between any BGC Partners Company, Holdings Company or any of their
respective Representatives, on the one hand, with the Partnership or any of its
Representatives, on the other hand, shall be voidable solely because any BGC
Partners Company, Holdings Company or any of their respective Representatives
has a direct or indirect interest in the transaction. Nothing herein contained
shall prevent any BGC Partners Company, Holdings Company or any of their
respective Representatives from conducting any other business, including serving
as an officer, director, employee, or stockholder of any corporation,
partnership or limited liability company, a trustee of any trust, an executor or
administrator of any estate, or an administrative official of any other business
or not-for-profit entity, or from receiving any compensation in connection
therewith.

(b) None of any BGC Partners Company, Holdings Company or any of their
respective Representatives shall owe any duty to refrain from (i) engaging in
the same or similar activities or lines of business as the Partnership and its
Representatives, or (ii) doing business with any of the Partnership’s or its
Representatives’ clients or customers. In the event that any BGC Partners
Company, Holdings Company or any of their respective Representatives acquires
knowledge of a potential transaction or matter that may be a Corporate
Opportunity for any BGC Partners Company, Holdings Company or any of their
respective Representatives, on the one hand, and the Partnership or its
Subsidiaries, on the other hand, such BGC Partners Company, Holdings Company or
any of its Subsidiaries, as the case may be, shall have no duty to communicate
or offer such Corporate Opportunity to the Partnership or its Representatives.
None of any BGC Partners Company, Holdings Company or any of their respective
Representatives shall be liable to the Partnership, the

 

-32-



--------------------------------------------------------------------------------

holders of Interests or its Representatives for breach of any fiduciary duty by
reason of the fact that any BGC Partners Company, Holdings Company or any of
their respective Representatives pursues or acquires such Corporate Opportunity
for itself, directs such Corporate Opportunity to another Person or does not
present such Corporate Opportunity to the Partnership or any of its
Representatives.

(c) If a third party presents a Corporate Opportunity to a person who is both a
Representative of a BGC Partners Company and/or a Holdings Company, expressly
and solely in such Person’s capacity as a Representative of the Partnership, and
such Person acts in good faith in a manner consistent with the policy that such
Corporate Opportunity belongs to the Partnership, then such Person (i) shall be
deemed to have fully satisfied and fulfilled any fiduciary duty that such Person
has to the Partnership as a Representative of the Partnership with respect to
such Corporate Opportunity, (ii) shall not be liable to the Partnership, the
holders of Interests or any of its Representatives for breach of fiduciary duty
by reason of such Person’s action or inaction with respect to such Corporate
Opportunity, (iii) shall be deemed to have acted in good faith and in a manner
that such Person reasonably believed to be in, and not opposed to, the
Partnership’s best interests, and (iv) shall be deemed not to have breached such
Person’s duty of loyalty to the Partnership and the holders of Interests and not
have derived an improper personal benefit therefrom; provided that a BGC
Partners Company and/or Holdings Company may pursue such Corporate Opportunity
if the Partnership shall decide not to pursue such Corporate Opportunity. If a
Corporate Opportunity is not presented to a Person who is both a Representative
of the Partnership and a Representative of a BGC Partners Company and/or a
Holdings Company, expressly and solely in such Person’s capacity as a
Representative of the Partnership, such Person shall not be obligated to present
such Corporate Opportunity to the Partnership or to act as if such Corporate
Opportunity belongs to the Partnership, and such Person shall (A) be deemed to
have fully satisfied and fulfilled any fiduciary duty that such Person has to
the Partnership as a Representative of the Partnership with respect to such
Corporate Opportunity, (B) shall not be liable to the Partnership, any of the
holders of Interests or any of its Representatives for breach of fiduciary duty
by reason of such Person’s action or inaction with respect to such Corporate
Opportunity, (C) shall be deemed to have acted in good faith and in a manner
that such person reasonably believed to be in, and not opposed to, the
Partnership’s best interests, and (iv) shall be deemed not to have breached such
Person’s duty of loyalty to the Partnership and the holders of Interests and not
have derived an improper personal benefit therefrom.

(d) Any Person purchasing or otherwise acquiring any Interest shall be deemed to
have notice of and to have consented to the provisions of this Section 10.15.

(e) Except to the extent otherwise modified herein, each officer of the
Partnership shall have fiduciary duties identical to those of officers of
business corporations organized under the DGCL. The provisions of this
Agreement, to the extent that they restrict or eliminate the duties (including
fiduciary duties) of a director, officer or other Person otherwise existing at
law or in equity, are agreed by the parties hereto to replace such other duties
of such Person.

 

-33-



--------------------------------------------------------------------------------

(f) Neither the alteration, amendment, termination, expiration or repeal of this
Section 10.15 nor the adoption of any provision of this Agreement inconsistent
with this Section 10.15 shall eliminate or reduce the effect of this
Section 10.15 in respect of any matter occurring, or any cause of Action that,
but for this Section 10.15, would accrue or arise, prior to such alteration,
amendment, termination, expiration, repeal or adoption.

SECTION 10.16. Reimbursement of Expenses. All costs and expenses incurred in
connection with the ongoing operation or management of the business of the
Partnership or its Subsidiaries shall be borne by the Partnership or its
Subsidiaries, as the case may be.

SECTION 10.17. Effectiveness. The Original Limited Partnership Agreement was
effective for all financial and accounting purposes as of July 22, 2004. This
Agreement shall be effective immediately prior to the Closing (as defined in the
Separation Agreement).

SECTION 10.18. Parity of Units. It is the non-binding intention of each of the
Partners, Global Opco and the Partnership that the number of outstanding Units
shall at all times equal the number of outstanding Global Opco Units.
Accordingly, in the event of any issuance or repurchase by Global Opco of Global
Opco Units, it is the non-binding intention of each of the Partners, Global Opco
and the Partnership that there be a parallel issuance or repurchase transaction
by the Partnership so that the number of outstanding Units shall at all times
equal the number of outstanding Global Opco Units, and the parties to this
Agreement agree to cooperate to effect the intent of this Section 10.18.

 

-34-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the general partner
and the limited partners as of the day and year first written above.

 

BGC HOLDINGS, LLC,

as general partner

By:  

/s/ Stephen M. Merkel

Name:   Stephen M. Merkel Title:   Executive Managing Director

BGC HOLDINGS, L.P.,

as a limited partner

By:  

/s/ Stephen M. Merkel

Name:   Stephen M. Merkel Title:   Executive Managing Director

BGC HOLDINGS US, INC.,

as a limited partner

By:  

/s/ Stephen M. Merkel

Name:   Stephen M. Merkel Title:   Executive Vice President

BGC FINANCIAL GROUP, INC.,

as limited partner

By:  

/s/ Stephen M. Merkel

Name:   Stephen M. Merkel Title:   Executive Vice President

[Signature Page to the Agreement of Limited Partnership of BGC Partners, L.P.,

dated as of March 31, 2008, by and among BGC Holdings, LLC, Holdings and BGC
Holdings

US, and the Persons to be admitted as Partners or otherwise parties hereto]